Landon, J.
(concurring.) The general rule is that in case of a devise or bequest to one or more persons absolutely, followed by a provision that in the event of the death of any one of them without issue the same shall go to the survivors, the death referred to means a death in the life-time of the testator. A deatii subsequent to that of the testator will not be inferred unless the language or terms of the will express or suggest it. It is unnecessary to repeat the authorities cited by my Brother Mayham. The question here presented is wiiether the language or terms of the will suggest that the testator by the eighth paragraph of his will intended to make an exception to the general rule. A careful examination of the entire will leads me to conclude that he did not. By the first, second, and third paragraphs of the will, the testator made absolute bequests of his household furniture, a musical instrument, and also two pecuniary legacies. By the fourth paragraph he devised and bequeathed the rest and residue of his estate to his executors, to be disposed of by them as afterwards provided. By the fifth paragraph his executors were directed to convert his real estate into personal, and to divide the whole residue of his estate into seven equal parts, and the testator gave one of such parts to each one of his seven children, and directed his executors to pay to each of his children one-seventh of the income accruing up to the time of the conversion of the real estate. Thus his whole estate was absolutely disposed of. Then follow four further paragraphs, as follows: “Sixth. If my said daughter Diademia shall die without leaving her will, all the share and- in-terest remaining hereby given to her shall be equally divided among my other children. Seventh. If my son Jonathan shall die without having left his will, then I direct my executors, if they shall deem it proper and expedient, that they may give to any child or children of my son Jonathan the whole or any part of the share remaining herein given him; otherwise such remaining share or interest shall be equally divided between my other children. Eighth. If any of my children except Diademia shall die without leaving surviving child or children or heirs of the body, then the share or portion of my estate so given to such deceased child shall go equally to my other children, but in the manner and subject to the like limitations as the specific bequest to each of them, as has been hereinbefore provided and given. Ninth. Any legatee or devisee who shall cause any trouble in law by contesting my will or any portion thereof, or the husband or wife of any of my children who shall make any claim against my estate, unless a written obligation with my signature thereto, the share or portion of said legatee or devisee who shall contest my will, or the child whose husband or wife shall make charge or claim except as- herein provided shall receive no portion of my estate, but the share or portion of such shall be equally divided between those agreeable to and who acquiesce in this my will, in the manner of each original respective bequest.” *736It will be seen that the Sixth and seventh paragraphs provide for the contingency of Diademia and Jonathan dying without leaving a will, and that the-eighth paragraph provides for the contingency of any of his children except Diademia dying without leaving issue. For reasons which, in the testator's mind, were applicable to Diademia and Jonathan, he made the peculiar provisions of the sixth and seventh paragraphs. He did not make any such provisions with respect to his other children. The circumstances detailed-in the case indicate why the testator thought proper to try to dispose of whatever . unspent part of the bequest to them they themselves should not by will or otherwise dispose of. Plainly the death specified in the sixth and seventh paragraphs means a death subsequent to that of the testator. The fact that no such exceptional provisions were made with respect to the whole or the remaining part of the bequests given to the other children is satisfactory evidence that the testator limited his exceptions to those to whom he applied'them, namely,, to Diademia and Jonathan. The eighth paragraph expresses a different contingency, namely, death “ without child or children or heirs of the body. ” The contingency being different, and the testator refusing to suggest in this paragraph, as he had done in the sixth and seventh paragraphs, that the death he meant was death subsequent to his own, the general rule of construction applies, and refers the death here spoken of to death in his own life-time. .Other considerations support this construction. The will converts the real into personal property, and bestows it as personal. The executors are not directed to hold it during the life-time of the legatees. The testator left his executors at liberty to deliver to each legatee the greater part of his or her share-in money. The futility of delivering cash to his legatee, and then trying to tie it up by a sort of entail, we learn from the sixth and seventh paragraphs-of his will was present to- the testator's mind. Peculiar circumstances, op-plicable alone to Diademia and Jonathan, lead him to make provisions in their case to meet a possible contingency, which he probably felt would not occur in the case of any of the other children, or, if it should occur, would not require his control, and therefore he attempted no like ulterior disposition in-their cases. If he intended to put any restrictions upon the shares of his-other children after they received them, why did he not state them? To name the second, object of his bounty in case death prevents the first-named from receiving it, is ¡in obvious caution; but to bestow it absolutely in the first instance upon the first named, and then to cut it down so that the second named shall finally receive it, requires a clear indication of such intention. We do-not perceive that the testator anywhere expressed or suggested any such intention. The seventh paragraph shows that the testator contemplated the probability that his son Jonathan would survive him and take his share. The-eighth paragraph shows that the testator also contemplated the possibility •that Jonathan might die without issue in the testator’s life-time. Hence the two alternative ulterior dispositions in his case depended upon one or the-other contingency. The exception of Diademia from the first clause of the-eighth paragraph is due, I think, to the testator’s tenderness and delicacy of feeling. She was 40 years of age, had never married, and had always resided, with her parents. The testator distinguished her by the gift of additional bequests. He shrunk from contemplating her deatli as possible prior to his-own, and from reminding her of her single and childless state. He could speak in the sixth paragraph of her remote death osa natural event, but could not speak of it in the eighth paragraph as he spoke of it in respect of his other-children, without doing violence to his feelings and sense of propriety. The-final clause of the eighth paragraph introduces no new rule. Thus, if Abigail had.died in the testator’s life-time, the surviving children would have taken one-sixth part upon the same terms as they now take one-seventh part. This-clauses preserves as to each legatee the same rule as to the addition to his or her one-seventh part as exists with respect to the one-seventh. It does not *737attempt to bestow or impose upon Alanson, Antoinette, or Abigail any of the special and peculiar privileges or conditions bestowed or imposed upon Diademia or Jonathan. The same may be said of the final clause of the ninth paragraph. I concur in reversing the decree.